Citation Nr: 0916898	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-26 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for hepatitis B residuals.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1952 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein the RO declined 
to reopen the Veteran's claim for service connection for 
hepatitis B residuals on the grounds that no new and material 
evidence had been submitted.  

In October 2006 the RO denied the Veteran's claims of 
entitlement to service connection for atherosclerotic heart 
disease, status-post myocardial infarction and coronary 
artery bypass graft surgery (claimed as open heart surgery), 
age-related macular degeneration (claimed as an eye 
condition) and for posttraumatic stress disorder.  As this 
action was not appealed by the Veteran, it is not before the 
Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection 
for hepatitis B residuals; the Veteran did not appeal that 
decision and it became final.

2.  Evidence received since the March 2004 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for hepatitis B 
residuals and does not raise a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  A March 2004 rating decision denying the Veteran's 
service connection claim for hepatitis B residuals is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  Evidence received since the March 2004 rating decision 
that denied the service connection claim for hepatitis B 
residuals is not new and material, and the application to 
reopen the claim is denied.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2008).

In addition, on March 31, 2006, the United States Court of 
Appeals for Veterans Claims (Court) held that, where the 
appellant files a claim to reopen a previously denied service 
connection issue, the appellant must be supplied with notice 
of the evidence and information necessary to reopen the claim 
for service connection, the evidence and information 
necessary to establish entitlement to the underlying claim, 
and a description of the exact reasons for the previous 
denial of the claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9-11 (2006).  The Court explained 
that, in notifying the claimant of what evidence would be 
considered new and material, VA should look at the basis for 
the denial in the prior decision and identify the evidence 
that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.  

In this case, the RO provided the Veteran VCAA notice about 
his claim by letters dated in January 2004, May 2006 and 
December 2006.  The content of the VCAA notice letters sent 
to the Veteran reflect compliance with the requirements of 
the law as found by the Court in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent, supra.  

In the notice letters, the VA acknowledged the Veteran's 
claim, notified him of the evidence needed to substantiate 
his claim, identified the type of evidence that would best do 
so, informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  In addition, the VA defined "new" and "material" 
evidence and identified the bases of the RO's last denial of 
the Veteran's claim to reopen.  The VA also identified the 
evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The VA 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The VA also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  In addition, VA 
advised the Veteran to identify or send directly to VA all 
evidence he had in his possession, which was pertinent to his 
claim.  The Veteran also received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  

Moreover, VA has a duty to assist the Veteran in the 
development of his claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  In this case, the RO has obtained 
copies of private medical records.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his hepatitis B residuals 
claim.  Importantly, however, a specific VA medical 
opinion/examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
associated with the claims folder and particularly the 
evidence submitted since the last final denial.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his application to reopen his previously denied claim for 
service connection for hepatitis B residuals.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In a March 2004 decision, the RO denied service connection 
for hepatitis B residuals.  The Veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  In 
January 2005, the Veteran sought to reopen his service 
connection claim for hepatitis B residuals.  

Since the March 2004 rating decision is final, the Veteran's 
service connection claim for hepatitis B residuals, may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When the Veteran's service connection claim for hepatitis B 
residuals was denied in March 2004, the claims folder 
consisted of a private medical report dated in November 1966, 
wherein it was indicated that the Veteran had some impairment 
of his liver function test presumably as a result of his 
hepatitis in 1952.  Also contained in the claims folder at 
the time of the final denial in March 2004 are service 
medical records, correspondence from the Veteran's accredited 
representative, U.S. Army Hospital record dated in September 
1952 showing the Veteran with hepatitis, 2003 laboratory 
results showing positive results for hepatitis B core AB and 
"Hep. Be Antibody," a private medical opinion dated in 
January 2004, wherein the physician noted that the test 
revealed a previous infection with hepatitis B which was 
inactive and the liver function studies showed normal 
findings, and written correspondence by the Veteran to a 
congressman, where he notes that while preparing to be sent 
overseas he was given the yellow fever vaccine, which was 
tainted and caused him to contract hepatitis.  

Evidence received since the March 2004 decision includes 
duplicate copies of the private medical opinion in January 
2004 and laboratory results in 2003, consultation report for 
evaluation of coronary artery disease dated in April 2001, 
transcript from a hearing conducted by the Chairman of the 
Rating Board Hearing at the RO in August 2005, a radiology 
consultation report, which makes an incidental note of 
increased echogenicity of the visualized portion of the liver 
consistent with fatty infiltration, a May 1971 clinical 
record/discharge summary of the county general hospital, 
which shows a final diagnosis of liver disorder as manifested 
by [BSP] retention abnormal liver, possible early cirrhosis, 
the Veteran's statement received at the RO in October 2006 
and the hearing transcript from the March 2009 hearing.

In considering the evidence associated with the claims folder 
since the time of the last final rating decision in March 
2004, the Board finds that although some of the evidence, 
such as the May 1971 clinical record, the April 2001 
consultation report, and the August 2005 and March 2009 
hearing transcripts, is new in that it was not previously 
before the Board, it is not material.  The Board finds that 
such evidence does not show the essential element found 
missing in 2004 (i.e., medical evidence of a nexus between 
service and currently claimed residuals of hepatitis B).  The 
medical evidence received since the March 2004 rating 
decision does not link the Veteran's claimed residuals of 
hepatitis B to active duty service.  While the May 1971 
clinical record/discharge reflects the presence of a liver 
disorder, the evidence previously of record included findings 
of liver abnormality at an even earlier date (1966).  What 
was missing in 2004, and is still missing, is competent 
evidence linking current residuals of hepatitis B to the 
Veteran's active service.

Thus, the evidence does not raise a reasonable possibility of 
substantiating the claim and cannot be deemed new and 
material.  As such, the Board will not here reach the 
question of whether the Veteran's claimed hepatitis B 
residuals is related to service because he has not submitted 
new and material evidence to reopen the claim.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial for a 
claim for service connection for hepatitis B residuals in 
March 2004 is not new and material as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the Veteran's claim for service connection for such 
condition.  The appeal is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the previously denied claim for service 
connection for hepatitis B residuals is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


